Citation Nr: 1515821	
Decision Date: 04/13/15    Archive Date: 04/21/15

DOCKET NO.  13-13 345	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to an evaluation in excess of 30 percent for a second degree atrioventricular block, with status post dual chamber pacemaker implantation.


REPRESENTATION

Appellant represented by:	Wisconsin Department of Veterans Affairs


ATTORNEY FOR THE BOARD

M. L. Marcum, Associate Counsel






INTRODUCTION

The Veteran served on active duty from February 2000 to December 2005.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin, which denied the Veteran's claim seeking an evaluation in excess of 30 percent for his service-connected second degree atrioventricular (AV) block, with status post dual chamber pacemaker implantation.


FINDING OF FACT

During the course of the appeal, the Veteran's service-connected second degree AV block, with status post dual chamber pacemaker implantation, was manifested primarily by heart palpitation, an estimated workload of 8 to 15 METs resulting in fatigue, dizziness, syncope, and shortness of breath, LVEF testing ranging from 57 to 60, and cardiac hypertrophy on the April 2011 echocardiogram.  


CONCLUSION OF LAW

The criteria for an evaluation in excess of 30 percent for second degree AV block, with status post dual chamber pacemaker implantation, have not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.100, 4.104, Diagnostic Codes 7018-7015 (2014).








REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  

Proper notice from VA must inform the Veteran of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The RO's June 2011 and October 2012 letters advised the Veteran of the elements of the notice requirements.  See Quartuccio, 16 Vet. App. at 187; see also Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  These letters also advised the Veteran of the type of information and evidence needed to establish an increased disability rating, as well as notice of the type of evidence necessary to establish an effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Accordingly, the RO satisfied the notice requirements with respect to the issues on appeal.  

The duty to assist the Veteran has also been satisfied in this case.  The RO has obtained the Veteran's available service treatment records and all identified post-service treatment records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In July 2011, May 2012, and November 2012, the Veteran was provided with VA examinations to determine the severity of his service-connected second degree AV block with status post dual chamber pacemaker implantation.  All three VA examiners conducted a thorough review of the relevant medical records, interviewed and examined the Veteran, and provided well-supported medical opinions addressing the symptomatology and severity of the Veteran's service-connected second degree AV block with status post dual chamber pacemaker implantation.  Moreover, these VA examiners noted and addressed the functional impact of the Veteran's heart disorder upon ordinary conditions of daily life and work.  Accordingly, the Board finds that these VA examinations are adequate for evaluation purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  

There is no indication in the record that additional evidence relevant to the issues being addressed is available and not already part of the record.  See Pelegrini v. Principi, 18 Vet. App. at 120.  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, and the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486.

II.  Disability Evaluation

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4 (2014).  The Rating Schedule is used primarily as a guide in the evaluation of a disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2014).

The Veteran's service-connected second degree AV block, with status post dual chamber pacemaker implantation has been assigned a 30 percent evaluation based on the criteria of Diagnostic Codes 7018-7015.  See 38 C.F.R. § 4.104 (2014).  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires the use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen.  38 C.F.R. § 4.27 (2014).  

Under Diagnostic Code 7018, implantable cardiac pacemakers are to be evaluated as supraventricular arrhythmias (Diagnostic Code 7010), ventricular arrhythmias (Diagnostic Code 7011), or atrioventricular block (Diagnostic Code 7015), with a minimum 10-percent rating.  See 38 C.F.R. § 4.104, Diagnostic Code 7018 (2014). 
Under Diagnostic Code 7015, a 30 percent evaluation is warranted when a workload of greater than 5 METs but not greater than 7 METs results in dyspnea, fatigue, angina, dizziness, or syncope; or when there is evidence of cardiac hypertrophy or dilatation on electrocardiogram, echocardiogram, or x-ray.  See 38 C.F.R. § 4.104, Diagnostic Code 7015.  A 60 percent evaluation is assigned when there is more than one episode of acute congestive heart failure in the past year; or when a workload of greater than 3 METs but not greater than 5 METs results in dyspnea, fatigue, angina, dizziness, or syncope; or where there is left ventricular dysfunction with an ejection fraction of 30 percent to 50 percent.  Id.  A 100 percent evaluation is warranted for chronic congestive heart failure; or when there is a workload of 3 METs or less which results in dyspnea, fatigue, angina, dizziness, or syncope; or when there is left ventricular dysfunction with an ejection fraction of less than 30 percent.  Id.  

Most of diagnostic codes used to evaluate diseases of the heart have nearly identical rating criteria.  See 38 C.F.R. §§ 4.100, 4.104, Diagnostic Codes 7000-7006, 7015-7020.  When evaluating cardiovascular disorders under Diagnostic Codes 7000-7007, 7011, and 7015-7020, it must be ascertained in all cases whether or not cardiac hypertrophy or dilatation (documented by electrocardiogram, echocardiogram, or x-ray) is present and whether or not there is a need for continuous medication.  38 C.F.R. § 4.100(a) (2014).  METs testing is also required in all cases except: (1) when there is a medical contraindication; (2) when the left ventricular ejection fraction has been measured and is 50 percent or less; (3) when chronic congestive heart failure is present or there has been more than one episode of congestive heart failure within the past year; (4) when a 100 percent evaluation can be assigned on another basis.  38 C.F.R. § 4.100(b) (2014).  If left ventricular ejection fraction (LVEF) testing is not of record, the cardiovascular disability must be based on the alternative criteria unless the examiner states that the LVEF test is needed in a particular case because the available medical information does not sufficiently reflect the severity of the veteran's cardiovascular disability. 38 C.F.R. § 4.100(c) (2014).

One MET (metabolic equivalent) is the energy cost of standing quietly at rest and represents an oxygen uptake of 3.5 milliliters per kilogram of body weight per minute.  When the level of METs at which dyspnea, fatigue, angina, dizziness, or syncope develops is required for evaluation, and a laboratory determination of METs by exercise testing cannot be done for medical reasons, so contraindicated, an estimation by a medical examiner of the level of activity (expressed in METs and supported by specific examples, such as slow stair climbing or shoveling snow) that results in dyspnea, fatigue, angina, dizziness, or syncope may be used.  See 38 C.F.R. § 4.104, Note (2).

In June 2011, the Veteran filed his present claim seeking an increased rating for his service-connected second degree AV block, with status post dual chamber pacemaker implantation.  At that time, he also submitted a letter from his primary care doctor, D. F., M.D., indicating that he was currently suffering from ventricular tachycardia and medication side effects, which may limit his ability to perform his current employment duties.

In his January 2012 notice of disagreement, the Veteran reported having been hospitalized on several occasions for symptoms related to his heart disorder.  He indicated that he had experienced shortness of breath, heart palpitations, dizziness, racing heart, and fatigue.  He also indicated that these symptoms had increased in severity since his pacemaker was implanted in 2006.

The Veteran's private treatment records show a history of abnormal heart rhythms resulting in his pacemaker implantation in 2006.  An April 2010 stress test showed a left ventricular ejection fraction (LVEF) of 59 percent but no evidence of an exercise-induced reversible perfusion abnormality.  These records also indicated that the Veteran continued to exercise on a weekly basis but had difficulty because of his shortness of breath and heart palpitations.  

VA treatment records indicate that the Veteran was seen for ongoing complaints of heart palpitations.  In May 2011, one episode of non-sustained ventricular tachycardia was shown.  An April 2012 stress test showed a normal study without evidence of reversible or fixed perfusion abnormalities.  LVEF was 57 percent.  An August 2012 chest x-ray showed "mild interval enlargement in the cardiac silhouette size."  Most recently, analysis of the Veteran's pacemaker showed episodes of supraventricular tachycardia.

In July 2011, the Veteran underwent a VA cardiovascular examination.  The examiner noted that the Veteran's last VA examination was conducted prior to the implant of his pacemaker in 2006.  The examiner provided a detailed medical history of the Veteran's heart disorder and reported that after his 2006 pacemaker implantation, he began having problems with heart palpitations.  The examiner noted that his medication was changed from Flecainide to Sotalol.  The examiner also noted that the Veteran had been admitted to the hospital in April 2011 following a presyncopal event from ventricular tachycardia and that his Sotalol dosage was increased.  During the examination, he reported that his symptoms included shortness of breath, dizziness, and fatigue.  The Veteran denied full loss of consciousness and that he had decreased episodes of ventricular tachycardia.  The Veteran also indicated that his physical activities were diminished because of his shortness of breath and fatigue.  On physical examination, the VA examiner found that the Veteran had normal left ventricular size, no right ventricular heave, regular rhythm, normal heart rate, normal single S1 and S2 heart sounds, no S3 and S4 heart sounds, and no murmurs, rubs, or gallops.  The examiner estimated a METs level of 8, which was limited by shortness of breath.  A treadmill stress test was not performed due to presyncope with exercise and significant shortness of breath.  Based on the findings of the Veteran's July 2011 electrocardiogram showing dual paced rhythm with occasional sinus beats, the examiner confirmed the prior diagnosis of second degree AV block with supraventricular rhythms, status post pacemaker placement.

In May 2012, the Veteran underwent another VA cardiovascular evaluation.  The examiner indicated that the Veteran had a dual chamber pacemaker implantation in September 2006 and a cardioversion for his atrial fibrillation and atrial flutter in October 2006.  The examiner noted that the Veteran continued to take Sotalol to control his arrhythmias.  The examiner noted that there was no evidence of a myocardial infarction, congestive heart failure, heart valve conditions, infectious heart conditions, or pericardial adhesions.  The examiner noted that the Veteran's implanted cardiac pacemaker checks had revealed intermittent atrial fibrillation and intermittent supraventricular tachycardia occurring one to four times in the last twelve months.  The examiner also noted that the Veteran had no episodes of atrial flutter in the last twelve months.  Physical examination revealed a regular heart rhythm, normal heart sounds, no cardiac hypertrophy, no cardiac dilatation, and normal electrocardiogram and chest x-ray results.  Peripheral pulses were normal.  The examiner noted that April 2011 echocardiogram results showed LVEF to be 60 percent and indicated that the Veteran's ventricular wall motion was normal but that his ventricular wall thickness was mildly increased.  The examiner also noted that the Veteran's April 2009 stress test had revealed normal results with an estimated METs level of 15.  Lastly, the examiner determined that the Veteran's heart disorder would not impact his ability to work. 

At his November 2012 VA heart examination, the Veteran reported having daily heart palpitations and some dizziness episodes with and without exercise.  Specifically, he reported that these palpitations lasted for a few seconds up to an hour.  The Veteran indicated that he continued his Sotalol therapy.  The VA examiner continued the previous assessment of second degree AV block, with dual chamber pacemaker implantation, and indicated that the Veteran's heart disorder was not indicative of ischemic heart disease.  The examiner further indicated that there was no evidence of a myocardial infarction, congestive heart failure, heart valve conditions, infectious heart conditions, or pericardial adhesions.  The examiner indicated that the Veteran had no episodes of intermittent atrial fibrillation, atrial flutter, or intermittent supraventricular tachycardia in the last twelve months.  The Veteran's April 2011 hospitalization for non-sustained ventricular tachycardia was noted.  Physical examination revealed a regular heart rhythm, normal heart sounds.  The examiner found that the Veteran's April 2011 echocardiogram showed evidence of cardiac hypertrophy but no cardiac dilatation.  The examiner also noted that August 2012 chest x-rays showed the presence of the Veteran's pacemaker implant, with transvenous electrodes to the right atrium and right ventricular apex, with no active pulmonary disease and a heart size within normal limits.  The examiner noted that echocardiogram results showed LVEF to be 60 percent and indicated that the Veteran's ventricular wall motion was normal but that his ventricular wall thickness was mildly increased.  Peripheral pulses were normal and there was no peripheral edema.  The examiner noted that a pharmacological stress test was performed in April 2012 which revealed normal results.  An interview-based METs test was performed but that the Veteran denied experiencing symptoms with any level of physical activity.  The examiner found that the METs level limitation was due solely to the Veteran's heart conditions.  The examiner also indicated that the Veteran did not have any other non-cardiac medical conditions limiting the METs level.  Finally, the examiner determined that the Veteran's heart disorder would not impact his ability to work.

Based on a longitudinal review of the record, the Board finds that an evaluation in excess of 30 percent is not warranted for the Veteran's service-connected second degree AV block, with status post dual chamber pacemaker implantation.  As previously discussed,  an 30 percent evaluation is warranted when there is a workload greater than 5 METs but not greater than 7 METs resulting in dyspnea, fatigue, angina, dizziness, or syncope; or there is evidence of cardiac hypertrophy or dilatation on electrocardiogram, echocardiogram, or x-ray.  Given the November 2012 VA examiner's report of cardiac hypertrophy, the Board finds that the previously assigned 30 percent evaluation appropriately compensates the Veteran's service-connected heart disorder.  Moreover, a higher evaluation of 60 percent is not warranted unless there is more than one episode of acute congestive heart failure in the past year; or when a workload of greater than 3 METs but not greater than 5 METs results in dyspnea, fatigue, angina, dizziness, or syncope; or where there is left ventricular dysfunction with an ejection fraction of 30 percent to 50 percent.  The Board has considered the medical evidence of record but finds that the Veteran's symptomatology does not meet or approximate the criteria required for an increased 60 percent evaluation.

The Board has also considered other potentially applicable diagnostic codes.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  However, most of the diagnostic codes for diseases of the heart are rated identically to atrioventricular block.  See 38 C.F.R. § 4.104, Diagnostic Codes 7000-7007, 7011, 7015-7016, 7020 (2014).  Likewise, there is no evidence of record indicating that the Veteran had hyperthyroid heart disease, supraventricular arrhythmias, coronary bypass surgery, or cardiac transplantation during the course of the appeal.  See 38 C.F.R. § 4.104, Diagnostic Codes 7008, 7010, 7017, 7019 (2014).  Accordingly, no other diagnostic codes are for application during the appeal period.

Generally, evaluating a disability using either the corresponding or analogous diagnostic codes contained in the Rating Schedule is sufficient.  38 C.F.R. §§ 4.20, 4.27 (2014).  However, because the ratings are averages, it follows that an assigned rating may not completely account for each individual veteran's circumstance, but nevertheless would still be adequate to address the average impairment in earning capacity caused by disability.  Nonetheless, in exceptional cases where the rating is inadequate, it may be appropriate to assign an extraschedular rating.  38 C.F.R. § 3.321(b) (2014). 

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available scheduler evaluations for that service-connected disability are inadequate.  Id.; see Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd, 572 F.3d 1366 (2009); see also Fisher v. Principi, 4 Vet. App. 57, 60 (1993) (the "[R]ating [S]chedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability with the established criteria found in the Rating Schedule for that disability.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the Veteran's disability level and symptomatology, then the Veteran's disability picture is contemplated by the Rating Schedule, the assigned scheduler evaluation is, therefore, adequate, and no referral is required. 

The Board finds that the Veteran's disability picture is not so unusual or exceptional in nature as to render the assigned ratings inadequate.  The Veteran's service-connected heart disorder is evaluated as second degree AV block, with status post dual chamber pacemaker implantation, pursuant to 38 C.F.R. § 4.104, Diagnostic Codes 7018-7015, the criteria of which is found by the Board to specifically contemplate the level of occupational and social impairment caused by this disability.  During the appeal period, evidence of record shows that the Veteran's second degree AV block, with status post dual chamber pacemaker implantation, has been manifested primarily by heart palpitation, an estimated workload of 8 to 15 METs resulting in fatigue, dizziness, syncope, and shortness of breath, LVEF testing ranging from 57 to 60, and cardiac hypertrophy on his April 2011 echocardiogram.  When comparing this disability picture with the symptoms contemplated by the Rating Schedule, the Board finds that the Veteran's experiences are congruent with the disability pictures represented by the assigned 30 percent disability rating.  Under the regulations, higher ratings are provided for certain manifestations of second degree AV block, with status post dual chamber pacemaker implantation, but the medical evidence during the appeal period demonstrates that those manifestations are not present.  The criteria for the assigned 30 percent evaluation reasonably describe the Veteran's disability levels and symptomatology throughout the pendency of this appeal.  Consequently, the Board concludes that the schedular evaluations are adequate and that referral of the Veteran's case for extraschedular consideration is not required. See 38 C.F.R. § 4.104, Diagnostic Codes 7018-7015; see also VAOGCPREC 6-96; 61 Fed. Reg. 66749 (1996). 

While there have been day-to-day fluctuations in the manifestations of the Veteran's service-connected heart disorder, the evidence shows no other distinct periods of time since service connection became effective during which the Veteran's heart disorder has varied to such an extent that a rating greater or less than the initial 30 percent evaluation previously assigned would be warranted.  Cf. 38 C.F.R. § 3.344 (2014) (VA will handle cases affected by change of medical findings or diagnosis, so as to produce the greatest degree of stability of disability evaluations).

In reaching these decisions, the Board considered the doctrine of reasonable doubt; however, as discussed above, the preponderance of the evidence is against the assignment of an evaluation in excess of 30 percent for the Veteran's service-connected second degree AV block, with status post dual chamber pacemaker implantation.  Thus, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Hart v. Mansfield, 21 Vet. App. 505 (2007).


ORDER

An evaluation in excess of 30 percent for a second degree AV block, with status post dual chamber pacemaker implantation, is denied.



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


